Citation Nr: 0124541	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  99-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 8, 1997 
for the award of service connection for a right shoulder 
injury.  


REPRESENTATION

Appellant represented by:	Florida Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from June 1991 to April 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the April 1998 rating decision by which 
service connection was established for a right shoulder 
disability, the effective date being set at July 8, 1997. 


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection for a right shoulder injury in May 1994.  

2.  Service connection for a right shoulder disability was 
denied in a November 1994 rating decision; the veteran was 
notified of that action by correspondence dated later that 
month, but did not file a timely appeal.  

3.  The veteran filed a reopened claim for service connection 
for the shoulder disability on July 8, 1997.  

4.  Service connection for a right shoulder injury was 
granted in an April 1998 rating decision, and the effective 
date of the award was set at July 8, 1997.  


CONCLUSION OF LAW

There is no legal basis for an effective date earlier than 
July 8, 1997 for the award of service connection for a right 
shoulder disability.  38 U.S.C.A. §§ 5110 (West 1991 & Supp. 
2001);38 C.F.R. 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Specifically with respect to direct 
service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400.  

In the veteran's case, the initial claim of service 
connection was filed within the one-year period, but was 
denied.  The veteran was released from active duty in April 
1994.  He filed his original claim for service connection for 
shoulder injury in May 1994.  Service connection for this 
disability was denied in a November 1994 rating decision.  
The veteran was notified of that determination by 
correspondence dated later that month.  He did not initiate a 
timely appeal; consequently, the November 1994 rating 
decision is final.  

The veteran filed his reopened claim for service connection 
for the shoulder disability on July 8, 1997.  Service 
connection was granted by an April 1998 rating decision.  An 
effective date of July 8, 1997 was established for this 
award.  

Because the veteran's reopened claim was filed many years 
following his separation from service, the effective date of 
the award for service connection can be no earlier than the 
date of the reopened claim.  The veteran contends that he has 
been entitled to service connection for the shoulder 
disability since his separation from service.  However, he is 
advised that his claim of entitlement to an earlier effective 
date for the award of service connection for a right shoulder 
disability has no legal merit or entitlement under the law.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  In addition, 
on August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  However, the 
veteran is advised that enactment of the VCAA does not affect 
matters that address questions limited to statutory 
interpretation or purely legal matters.  De La Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. 21, 2001).  


ORDER

An effective date earlier than July 8, 1997 for service 
connection for a right shoulder injury is denied.


REMAND

The veteran raised a claim concerning the presence of clear 
and unmistakable error (CUE) in the October 1994 rating 
decision.  The RO denied that claim in its February 2001 
rating decision.  In response, the veteran's representative, 
in a July 2001 VA From 1-646, filed with the RO and forwarded 
to the Board by the RO, indicated the intention to pursue an 
appeal on that matter. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.

Consequently, this matter is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case concerning the question of CUE in 
the October 1994 rating decision.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

